UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6090


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RAJAHN BROWN, a/k/a Big Bra,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Louise W. Flanagan, District Judge. (4:15-cr-00016-FL-1)


Submitted: June 24, 2021                                          Decided: June 29, 2021


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rajahn Brown, Appellant Pro Se. Kristine L. Fritz, Assistant United States Attorney,
Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rajahn Brown appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A) and for a reduction in sentence

pursuant to 18 U.S.C. § 3582(c)(2). We have reviewed the record and find no abuse of

discretion. Accordingly, we affirm for the reasons stated by the district court. United

States v. Brown, No. 4:15-cr-00016-FL-1 (E.D.N.C. Jan. 12, 2021).           Because the

Government did not file a brief in this court, we deny as moot Brown’s motion for an

extension of time to file a reply brief. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2